In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 14-176V
                                   Filed: September 23, 2015

* * * * * * * * * * * * * * * *                             UNPUBLISHED
TRISH L. BURCHILL and STEVEN E.        *
BURCHILL on behalf of M.R.B., a minor, *
                                       *                    Special Master Gowen
            Petitioners,               *
                                       *                    Joint Stipulation;
v.                                     *                    Attorneys’ Fees and Costs;
                                       *
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
            Respondent.                *
                                       *
* * * * * * * * * * * * * * * *

Anne C. Toale, Maglio Christopher & Toale, Sarasota, FL, for petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for respondent.

                    DECISION ON ATTORNEYS’ FEES AND COSTS1

       On March 4, 2014, Trish L. Burchill and Steven E. Burchill (“petitioners”) filed a petition
on behalf of their minor child, M.R.B., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that as a result of receiving a
Measles-Mumps-Rubella (“MMR”) vaccine and/or a Hepatitis A vaccine on or about January 30,
2013, their minor child developed acute disseminated encephalomyelitis. Amended Petition at ¶
2, 3. On March 17, 2015, the parties filed a stipulation in which they agreed to an award of
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
compensation to petitioner. On March 18, 2015, the undersigned issued a Decision adopting the
parties’ stipulation for an award. See Decision on J. Stip., filed Mar. 18, 2015.

        On September 18, 2015, the parties filed a stipulation concerning attorneys’ fees and costs.
Petitioners request a total award of attorneys’ fees and costs in the amount of $15,255.87. Stip. for
Fees and Costs ¶ 2. Respondent does not object. Id. at ¶ 3. In accordance with General Order #9,
petitioners represent that they did not incur any reimbursable costs in pursuit of this claim. Id. at ¶
4.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS the
request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioners and to petitioners’ attorney,
       Anne C. Toale, of Maglio Christopher & Toale, in the amount of $15,255.87.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2